Citation Nr: 0617080	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-33 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.   


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 







INTRODUCTION

The appellant had active military service from August 1966 to 
March 1969 and from April 16, 1971 to May 8, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Jackson, Mississippi.                 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that he is unemployable due to his 
service-connected disabilities, primarily his service-
connected below-the-knee amputation of the left lower 
extremity.  In addition to the appellant's service-connected 
below-the-knee amputation of the left lower extremity, 
currently evaluated as 40 percent disabling, service 
connection is in effect for slight limitation of motion of 
the left knee, nondisfiguring scar of the chin, and scars of 
the left forearm, left thigh, and abdomen, all evaluated as 
zero percent disabling.  

In February 2005, the appellant underwent VA examinations 
which were pertinent to his service-connected disabilities.  
However, none of the examination reports include an opinion 
as to how his service-connected disabilities affect his 
ability to work.  Such an opinion is required before the 
Board can decide the issue of a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  See Friscia v. Brown, 7 Vet. App. 294 
(1995).  Therefore, the appellant should be afforded a VA 
examination(s) in order to address the issue of whether he is 
unemployable due to his service-connected disabilities.      


Accordingly, the case is REMANDED for the following action:

1.  Provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).    

2.  Thereafter, the appellant should be 
scheduled for the appropriate VA 
examination to determine whether it is at 
least as likely as not that his service-
connected below-the-knee amputation of the 
left lower extremity, limitation of motion 
of the left knee, scar of the chin, and 
scars of the left forearm, left thigh, and 
abdomen, combine to preclude him from 
obtaining or maintaining substantial 
gainful employment.  All indicated tests 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested 
examination.  The examination report must 
indicate that a review of the claims file 
was made.  The examiner is specifically 
requested to review the February 2005 VA 
examination reports.  The examiner should 
elicit from the appellant and record for 
clinical purposes a full work and 
educational history.  Based on his/her 
review of the claims file, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
service-connected disabilities preclude 
the appellant from securing and following 
substantially gainful employment.  All 
examination results, along with the 
complete rationale for the opinion 
provided, to include citation to pertinent 
evidence of record and/or medical 
authority, as appropriate, should be set 
forth.  The report prepared must be typed.    

3.  The appellant is hereby notified that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

4.  Then review and re-adjudicate the 
issue on appeal.  If such action does not 
grant the benefit claimed, then provide 
the appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to this Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


